Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Aug. 16, 2022 has been entered. Claims 1, 3-5, 7-8, 15-20 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zollner et al. (US 2015/0024132) in view of Aoyagi et al. (US 2018/0043587).
Regarding claims 1, 4, 5, 7-8, 15-16, 18-19, Zollner discloses that, as illustrated in Figs. 4-5, a calendaring device configured for processing of a fluid (Fig. 4, item 3 ([0074], lines 1-2 (the self-adhesive composition 3 (related to claims 8 and 19)))) that has acquired adhesive properties or inherently has adhesive properties, where the processing comprises shaping of the fluid to form a film (Fig. 4, item 6 ([0078], lines 1-2 from bottom (adhesive tape))) of defined layer thickness, applying the fluid to a carrier material (Fig. 4, item 2 ([0074], lines 4-5 (the temporary carrier))), post-calendering, or a combination of at least two of the above-mentioned processing procedures (the materials and methods recited in the preamble are intended use. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235), the calendaring device comprises:
feed equipment (Fig. 4, item 1 ([0074], lines 3-4 (a distribution nozzle))) configured for introduction of the fluid;
a multiroll unit having at least four calendaring rolls (as shown in Figs 4-5);
at least one calendaring nip configured for the processing of the fluid (as shown in Fig. 4 between RW roll and U1W roll); and
Zollner discloses that, in accordance with the invention the roll surface temperatures are set advantageously at 40˚ C, to 160 ˚C ([0123]). Thus, Zollner discloses that at least one roll of the at least four calendering rolls is configured to be heatable in the range of 50 to 150 ˚C (related to claim 5) (or 80-120 ˚C (related to claim 18)) (overlapping).
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Zolner’s temperature range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
Zollner does not explicitly disclose the average roughness depth Rz of all rolls of the at least four celendering rolls, independently of one another, is between 5 micron and 15 micron. In the same field of endeavor, thermal transfer image-receiving sheet, Aoyagi discloses that, as illustrated in Fig. 2, the cooling roller A (12) preferably has a surface with a ten-point average roughness (Rz) of 5 to 30 micron ([0055], lines 4-6). The rubber roller A (13) (related to claim 7 (one polymer counter-roll)) has a surface roughness Ra (micron) of 0 to 5 ([0063], lines 1-2; Rz (micron) is 0 to 30 ([0063], lines 3-4)). Thus, Aoyagi discloses that, all rolls have the average roughness depth Rz between 5 micron and 15 micron (overlapping). 
The claimed all rolls of the at least four calendaring rolls have the average roughness depth Rz between 5 micron and 15 micron (or 9 micron and 13 micron (related to claims 15-16)) is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with having both the rubber rollers and the cooling rollers having the similar surface roughness comes from Aoyagi itself. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zollner to incorporate the teachings of Aoyagi to provide that all rolls of the at least four calendaring rolls have the average roughness depth Rz between 5 micron and 15 micron. Doing so would be possible to improve handleability, the prevention of air entrainment into the adhesive layer, and the gloss and condition uniformity of the resulting thermal transfer image-receiving sheets, as recognized by Aoyagi ([0008]).
Regarding claim 20, Zollner discloses that, a method of producing a self-adhesive tape having at least one layer of a photoinitiator-free pressure-sensitive acrylate hotmelt adhesive, in which at least one crosslinker is added in the melt to a polyacrylate copolymer (claim 7 (page 17)). Thus, Zollner discloses the intended use that, the pressure sensitive adhesive compositions are based on polyacrylates. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zollner et al. (US 2015/0024132) and Aoyagi et al. (US 2018/0043587) as applied to claim 1 above, further in view of Deregibus (US 4,526,640).
Regarding claim 3, Zollner in the combination does not explicitly disclose that, at least two rolls of the at least four calendaring rolls are post-calendering rolls. In the same field of endeavor, producing continuous tape, Deregibus discloses that, as illustrated in Fig. 3, after the roll 10c, there are at least four rolls (such as rolls 26 and 28 as shown in Fig. 3) working as post-calendering rolls. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Deregibus to provide that at least two rolls of the at least four calendaring rolls are post-calendering rolls. Doing so would be possible to advance materials with advantage both for control and for any intervention necessary, as recognized by Deregibus (col. 2, lines 35-45).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zollner et al. (US 2015/0024132) and Aoyagi et al. (US 2018/0043587) as applied to claim 4 above, further in view of Meyerhoff et al. (US 4,794,680).
Regarding claim 17, Zollner in the combination does not explicitly disclose that, the at least one roll of the at least four calendering rolls has a metal carbide surface. In the same field of endeavor, metallic carbide surfaces for rolls, Meyerhoff discloses that, rolls comprising a roll having a generally cylindrical external surface and metallic carbide, coating bonded to the external surface (ABSTRACT). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Meyerhoff to provide that the at least one roll of the at least four calendering rolls has a metal carbide surface. Doing so would be possible to provide a uniform, wear-resistant surface texture for the rolls, as recognized by Meyerhoff (ABSTRACT).
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered. 
In response to applicant’s arguments in claim 1 that none of Zollner, Aoyagi, Deregibus, and Meyerhoff taken singly or in combination, teaches at least an average roughness depth Rz of all rolls of the at least four calendaring rolls of the multiroll unit that is, independently of one another, between 5 micron and 15 micron, and roll temperature of the at least four calendaring rolls that are selected, independently of one another, to be at least in range of 50 to 150 C, it is not persuasive.
Zollner discloses that, as illustrated in Fig. 4 (for example), in accordance with the invention the roll surface temperatures are set advantageously at 40˚ C, to 160 ˚C ([0123]).
 Aoyagi discloses that, as illustrated in Fig. 2, the cooling roller A (12) preferably has a surface with a ten-point average roughness (Rz) of 5 to 30 micron ([0055], lines 4-6). The rubber roller A (13) has a surface roughness Ra (micron) of 0 to 5 ([0063], lines 1-2; Rz (micron) is 0 to 30 ([0063], lines 3-4)).
Though, Aoyagi recommends the cooling roller working in the temperature range of 10 to 40 C ([0055]). However, the rubber roller A (13) is not restricted by the temperature range. In other words, the rubber roller can work at the temperature range of 50 to 150 C if needed. Further, the Examiner is relied on Zollner to teach the temperature range of 40˚ C, to 160 ˚C.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742